Exhibit 10.30
 
THIRD AMENDMENT TO CREDIT AGREEMENT
 
This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made effective as
of July 31, 2014, by and among WILHELMINA INTERNATIONAL, INC., a Delaware
corporation, (“Borrower”), AMEGY BANK NATIONAL ASSOCIATION, a national banking
association (“Bank”), and each of the Guarantors set forth on the signature
pages hereof (each a “Guarantor”, and collectively the “Guarantors”).
 
RECITALS
 
A.  Borrower and Bank entered into that certain Credit Agreement dated as of
April 20, 2011, as amended by that certain First Amendment to Credit Agreement
dated as of January 1, 2012, and as amended by that certain Second Amendment to
Credit Agreement dated as of October 24, 2012 (the “Credit Agreement”).
 
B.  In connection with the Credit Agreement, Borrower executed and delivered to
Bank that certain Line of Credit Promissory Note dated April 20, 2011, in the
stated principal amount of $500,000.00, as amended and restated by that certain
Amended and Restated Line of Credit Promissory Note dated as of January 1, 2012,
in the stated principal amount of $1,500,000.00, and as amended and restated by
that certain Second Amended and Restated Line of Credit Promissory Note dated as
of October 24, 2012, in the stated principal amount of $5,000,000.00 (the “Line
of Credit Note”).
 
C.  In connection with the Credit Agreement, (i) Guarantors (other than
Wilhelmina Creative, LLC) executed and delivered to Bank that certain Unlimited
Guaranty Agreement dated April 20, 2011, and (ii) Wilhelmina Creative, LLC, at
the time of its formation as an additional subsidiary of Borrower, executed and
delivered to Lender pursuant to Section 4.14 of the Credit Agreement that
certain Unlimited Guaranty Agreement dated effective as of May 25, 2012 (the
“Guaranty Agreements”).
 
D.  Borrower has requested Bank (i) to extend additional credit to Borrower and
(ii) to amend the Credit Agreement in certain respects, and Bank has agreed to
the same upon the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, hereby agree as
follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1.  Definitions.  Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meaning as assigned to
them in the Credit Agreement, as amended hereby.
 
ARTICLE II
AMENDMENTS
 
Section 2.1.  Amendment to Section 1.1(a) and (b) of the Credit
Agreement.  Sections 1.1(a), (b), and (c) of the Credit Agreement are hereby
amended and restated in their entirety to hereafter read as follows.
 
 
THIRD AMENDMENT TO CREDIT AGREEMENT - Page 1
 
 

--------------------------------------------------------------------------------

 
“(a)           Line of Credit.  Subject to the terms and conditions of this
Agreement, Bank hereby agrees to make advances to Borrower from time to time up
to and including October 24, 2015 not to exceed at any time the aggregate
principal amount of Five Million and No/100 Dollars ($5,000,000.00) minus all
outstanding Letter of Credit Liabilities, as hereinafter defined (“Line of
Credit”), the proceeds of which shall be used (i) to pay fees and expenses
incurred in connection with this Agreement and the transaction contemplated
hereby, and (ii) for working capital and other general business purposes of
Borrower.  Borrower’s obligation to repay advances under the Line of Credit are
evidenced by a Second Amended and Restated Line of Credit Promissory Note dated
as of October 24, 2012, in the stated principal amount of $5,000,000.00 (as such
promissory note may be amended, restated, refinanced or otherwise modified from
time to time, the “Line of Credit Note”), all terms of which are incorporated
herein by this reference.
 
(b)           Limitation on Borrowings.  Outstanding borrowings under the Line
of Credit, to a maximum of the principal amount set forth above, shall not at
any time exceed the then-current borrowing base (the “Borrowing Base”) equal to
the following amount as determined in good faith by Bank based upon a Borrowing
Base Certificate (herein so called) in the form of Exhibit A attached hereto and
incorporated herein by reference or in such other form as may be acceptable to
Bank and such other information as Bank may consider relevant to such
determination: an amount equal to seventy-five percent (75%) of the aggregate
value of Borrower’s Eligible Accounts Receivable (which amount, as of any date
of determination, is hereinafter called the “Borrowing Base Amount”), minus all
outstanding Letter of Credit Liabilities.  All of the foregoing shall be
determined by Bank upon receipt and review of all collateral reports required
hereunder and such other documents and collateral information as Bank may from
time to time reasonably require.  Borrower acknowledges that the Borrowing Base
was established by Bank with the understanding that, among other items, the
aggregate of all returns, rebates, discounts, credits and allowances for the
immediately preceding three (3) months at all times shall be less than five
percent (5%) of Borrower’s aggregate gross sales for said period.  If such
dilution of Borrower’s accounts for the immediately preceding three (3) months
at any time exceeds five percent (5%) of Borrower’s aggregate gross sales for
said period, or if there at any time exists any other matters, events,
conditions or contingencies which Bank reasonably believes may affect payment of
any portion of any Borrower’s accounts, Bank, in its sole discretion, may reduce
the foregoing advance rate against Eligible Accounts Receivable to a percentage
appropriate to reflect such additional dilution and/or establish additional
reserves against Borrowers’ Eligible Accounts Receivable.
 
As used herein, “Eligible Accounts Receivable” shall mean and consist solely of
trade accounts created in the ordinary course of Borrower’s business, upon which
Borrower’s right to receive payment is absolute and not contingent upon the
fulfillment of any condition whatsoever, and in which Bank has a perfected
security interest of first priority, and shall not include:
 
(i)  any account which is unpaid more than ninety (90) days past the initial
invoice date therefor;
 
(ii)  that portion of any account for which there exists any right of setoff,
defense or discount (except regular discounts allowed in the ordinary course of
business to promote prompt payment) or for which any defense or counterclaim has
been asserted;
 
 
THIRD AMENDMENT TO CREDIT AGREEMENT - Page 2
 
 

--------------------------------------------------------------------------------

 
(iii)  any account which represents an obligation of any state or municipal
government or of the United States government or any political subdivision
thereof;
 
(iv)  any account which represents an obligation of an account debtor located in
a foreign country;
 
(v)  any account which arises from the sale or lease to or performance of
services for, or represents an obligation of, an employee, affiliate, partner,
member, parent or subsidiary of Borrower;
 
(vi)  that portion of any account, which represents interim or progress billings
or retention rights on the part of the account debtor;
 
(vii)  any account which represents an obligation of any account debtor when
twenty percent (20%) or more of Borrower’s accounts from such account debtor are
not eligible pursuant to (i) above;
 
(viii)  that portion of any account from an account debtor which represents the
amount by which such Borrower’s total accounts from said account debtor exceeds
twenty percent (20%) of Borrower’s total accounts; or
 
(ix)  any account deemed ineligible by Bank when Bank, in its sole discretion,
deems the creditworthiness or financial condition of the account debtor, or the
industry in which the account debtor is engaged, to be unsatisfactory.
 
(c)   Borrowing and Repayment.  Borrower may from time to time during the term
of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note; provided however,
that the total outstanding borrowings under the Line of Credit shall not at any
time exceed the maximum principal amount available thereunder, as set forth
above.  If at any time the total outstanding borrowings under the Line of Credit
exceed the then current Borrowing Base, then Borrower shall immediately repay
the amount of such excess.”
 
Section 2.2.  Amendment to Section 1.2 of the Credit Agreement.  Subparagraph
(c) of Section 1.2 of the Credit Agreement is amended and restated in its
entirety to hereafter read as follows:
 
“(c)           Unused Facility Fee.  Borrower agrees to pay to Bank an unused
facility fee on the daily average unused amount of the Line of Credit for the
period from and including the date of this Agreement to and including October
24, 2015, at the rate of one quarter of one percent (0.25%) per annum based on a
360 day year and the actual number of days elapsed.  For the purpose of
calculating the unused facility fee hereunder, the Line of Credit shall be
deemed utilized by the amount of all outstanding advances under the Line of
Credit and all outstanding Letter of Credit Liabilities.  Accrued unused
facility fee shall be payable in arrears on October 24th of each calendar year
during the term of this Agreement commencing October 24, 2014, with the final
payment being due on October 24, 2015.”
 
Section 2.3.  Addition of Section 1.5 of the Credit Agreement.  A new Section
1.5 is hereby added to the Credit Agreement in its appropriate numerical order
to read as follows:
 
“SECTION 1.5.  LETTERS OF CREDIT.
 
 
THIRD AMENDMENT TO CREDIT AGREEMENT - Page 3
 
 

--------------------------------------------------------------------------------

 
(a)  Issuance.  Subject to the terms and conditions of this Agreement, Lender
agrees to issue one or more standby letters of credit for the account of
Borrower from time to time from the date hereof through the date that is five
(5) business days prior to October 24, 2015; provided, however, that the
outstanding Letter of Credit Liabilities shall not at any time exceed the least
of: (a) Three Hundred Thousand and No/100 Dollars ($300,000.00); (b) an amount
equal to $5,000,000.00 minus the outstanding borrowings under the Line of
Credit; or (c) an amount equal to the Borrowing Base Amount minus the
outstanding borrowings under the Line of Credit.  Each Letter of Credit shall
have an expiration date not to exceed three hundred sixty-five (365) days, shall
not have an expiration date beyond October 24, 2015, shall be payable in
Dollars, shall have a minimum face amount of Fifty Thousand and No/100 Dollars
($50,000.00), must support a transaction that is entered into in the ordinary
course of Borrower’s business, must be satisfactory in form and substance to
Lender, will be subject to the payment of such Letter of Credit fees as Lender
may require, and shall be issued pursuant to such documents and instruments
executed by Borrower (including, without limitation, Lender’s form of Letter of
Credit application as then in effect) as Lender may require. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a direct or indirect subsidiary of
Borrower, Borrower shall be obligated to reimburse Lender hereunder for any and
all drawings under such Letter of Credit.  Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of any of its direct or indirect
subsidiaries inures to the benefit of Borrower, and that Borrower’s business
derives substantial benefits from the businesses of such subsidiaries.    For
purposes of this Agreement, the term “Letter of Credit Liabilities” shall mean,
at any time, the aggregate face amount of all outstanding Letters of Credit,
plus any amounts drawn under any Letters of Credit for which Bank has not been
fully reimbursed by Borrower (unless Lender, in its sole discretion, has cleared
the drawn amount, in which case the drawn amount would not constitute a Letter
of Credit Liability).  The Letter of Credit Liabilities are part of Borrower’s
indebtedness and obligations hereunder.  For purposes of this Agreement, the
term “Letter of Credit” shall mean any letter of credit issued by Bank for the
account of or at the direction of Borrower pursuant to this section.
 
(b)  Fees.  Borrower agrees to pay to Lender, as a condition precedent to the
issuance (including the extension) of each Letter of Credit, an issuance fee
payable on the date of issuance equal to the greater of (i) one percent (1%) per
annum of the face amount of such Letter of Credit, and (ii) $1,000 (including
any extension).
 
(c)  Reimbursement.  Each payment by Lender pursuant to a drawing under a Letter
of Credit is required to be reimbursed by Borrower to Lender and payable
immediately upon such drawing and, at the sole option of Lender, can be charged
by Lender as a borrowing under the Line of Credit Note and this Agreement by
Borrower as of the day and time such payment is made by Lender and in the amount
of such payment.
 
(d)  Additional Costs in Respect of Letters of Credit.  If, after the date
hereof, there shall occur the adoption of any applicable law, rule, or
regulation, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank, or
comparable agency charged with the interpretation or administration thereof, or
compliance by Lender with any request or directive (whether or not having the
force of law) of any such authority, central bank, or comparable agency there
shall be imposed, modified, or deemed applicable any tax, reserve, special
deposit, or similar requirement against or with respect to or measured by
reference to Letters of Credit issued or to be issued hereunder or Lender’s
commitment to issue Letters of Credit hereunder, and the result shall be to
increase the cost to Lender of issuing or maintaining any Letter of Credit or
its commitment to issue Letters of Credit hereunder or reduce any amount
receivable by Lender hereunder in respect of any Letter of Credit (which
increase in cost, or reduction in amount receivable, shall be the result of
Lender’s reasonable allocation of the aggregate of such increases or reductions
resulting from such event), then, upon demand by Lender, Borrower agrees to pay
to Lender, from time to time as specified by Lender, such additional amounts as
shall be sufficient to compensate Lender for such increased costs or reductions
in amount.  A statement as to such increased costs or reductions in amount
incurred by Lender, submitted by Lender to Borrower, shall be conclusive as to
the amount thereof; provided that the determination thereof is made on a
reasonable basis.”
 
 
THIRD AMENDMENT TO CREDIT AGREEMENT - Page 4
 
 

--------------------------------------------------------------------------------

 
Section 2.4.  Amendment to Section 3.2 of the Credit Agreement.  Section 3.2 of
the Credit Agreement is amended and restated in its entirety to hereafter read
as follows:
 
“SECTION 3.2. CONDITIONS OF EACH EXTENSION OF CREDIT.     The obligation of Bank
to make each extension of credit requested by Borrower hereunder or issue any
Letter of Credit (including the initial Letter of Credit) shall be subject to
the fulfillment to Bank’s satisfaction of each of the following conditions:
 
(a)  Borrowing Request or Letter of Credit Request.  Bank shall have received,
as the case may be, a borrowing request or a Letter of Credit request, in form
and substance satisfactory to Bank, dated the date of such extension of credit
or Letter of Credit and executed by an authorized officer of Borrower.
 
(b)  Compliance.  The representations and warranties contained herein and in
each of the other Loan Documents shall be true on and as of the date of each
extension of credit or issuance of Letter of Credit by Bank pursuant hereto,
with the same effect as though such representations and warranties had been made
on and as of each such date (except that representations and warranties which
are made only as of a specific date or dates shall be true on and as of such
date or dates), and on each such date, no Event of Default as defined herein,
and no condition, event or act which with the giving of notice or the passage of
time or both would constitute such an Event of Default shall have occurred and
be continuing or shall exist.
 
(c)  No Material Adverse Change.  Since September 30, 2010, there shall have
been no material adverse change, as reasonably determined by Bank, in the
financial condition or business of any Loan Party, nor any material decline, as
reasonably determined by Bank, in the market value of any collateral required
hereunder or a substantial or material portion of the assets of any Loan Party.
 
(d)  Documentation.  Bank shall have received all additional documents which may
be required in connection with such extension of credit or Letter of Credit, as
the case may be.”
 
Section 2.5.  Addition of Section 6.3 to the Credit Agreement.  A new Section
6.3 is hereby added to and made part of the Credit Agreement and shall read as
follows:
 
“SECTION 6.3. CASH COLLATERAL.     If any Event of Default shall occur and be
continuing or the termination of the Agreement shall have occurred, Borrower
shall, if requested by Lender, immediately deposit with and pledge to Lender
cash or cash equivalent investments in an amount equal to the outstanding Letter
of Credit Liabilities as security for the indebtedness and obligations of
Borrower hereunder.”
 
 
THIRD AMENDMENT TO CREDIT AGREEMENT - Page 5
 
 

--------------------------------------------------------------------------------

 
Section 2.6.  Amendment to Section 7.4 of the Credit Agreement.  Subparagraph
(c) of Section 7.4 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
 
(c)           any and all other liabilities, losses, damages, penalties,
judgments, suits, claims, costs and expenses of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel) in connection with
the foregoing and any other investigative, administrative or judicial
proceedings, whether or not such Indemnitee shall be designated a party thereto,
which may be imposed on, incurred by or asserted against any such Indemnitee, in
any manner related to or arising out of or in connection with the making of any
loans or advances hereunder, the use or intended use of the proceeds of such
loans or advances or any Letter of Credit, or any and all taxes, levies,
deductions, and charges imposed on Lender or any of Lender’s correspondents in
respect of any Letter of Credit. Notwithstanding the foregoing, Borrower shall
not be obligated to indemnify any Indemnitee for any Indemnified Liability
caused by the gross negligence or willful misconduct of such Indemnitee.
 
Section 2.7.  Replacement of Borrowing Base Certificate.  The Borrowing Base
Certificate attached as Exhibit A to the Credit Agreement is hereby amended and
restated in its entirety with the form of Borrowing Base Certificate attached
hereto as Exhibit A.
 
ARTICLE III
CONDITIONS PRECEDENT
 
Section 3.1.  Conditions.  The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent, unless specifically waived
by the Lender:
 
(a)  The following instruments shall have been duly and validly executed and
delivered to Lender by the parties thereto, all in form, scope and content
satisfactory to the Lender:
 
(i)  this Amendment executed by Borrower and Guarantors; and
 
(ii)  Resolutions of the Board of Directors (or other governing body) of
Borrower and each Guarantor certified by the Secretary or an Assistant Secretary
(or other custodian of records of each such entity) which authorize the
execution, delivery, and performance by Borrower and each Guarantor of this
Amendment and the other Loan Documents to be executed in connection herewith.
 
(b)  The representations and warranties contained herein, in the Credit
Agreement, as amended hereby, and in each other Loan Document shall be true and
correct as of the date hereof, as if made on the date hereof, except to the
extent such representation and warranties relate to an earlier date.
 
(c)  No Event of Default shall have occurred and be continuing and no Default
shall exist, unless such Event of Default or Default has been specifically
waived in writing by Lender.
 
 
THIRD AMENDMENT TO CREDIT AGREEMENT - Page 6
 
 

--------------------------------------------------------------------------------

 
(d)  All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto, shall be satisfactory to Lender and its legal counsel.
 
(e)  There shall have been no material adverse change in the condition
(financial or otherwise) of Borrower or any Guarantor since October 24, 2012.
 
ARTICLE IV
RATIFICATIONS, REPRESENTATIONS, WARRANTIES
 
Section 4.1.  Ratifications.  The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Credit Agreement and except as expressly modified and superseded by
this Amendment, the terms and provisions of the Credit Agreement and the other
Loan Documents are ratified and confirmed and shall continue in full force and
effect.  Borrower and Guarantors agree that the Credit Agreement, as amended
hereby, and the other Loan Documents shall continue to be legal, valid, binding
obligations of Borrower and Guarantors, enforceable against Borrower and
Guarantors in accordance with their respective terms.
 
Section 4.2.  Renewal of Security Interests.  Each of Borrower and Guarantors
hereby renews, regrants and affirms the liens and security interests created and
granted in the Credit Agreement and in all other Loan Documents (including,
without limitation, those certain Pledge and Security Agreements to which it is
a party, as amended), to secure the prompt payment of all indebtedness and
obligations of Borrower and each Guarantor under the Loan Documents as amended
and increased by the terms hereof, including without limitation any Letter of
Credit Liabilities.  Each of Borrower and Guarantors agree that this Amendment
shall in no manner affect or impair the liens and security interests securing
the indebtedness of Borrowers and Guarantors to Bank and that such liens and
security interests shall not in any manner be waived, the purposes of this
Amendment being to modify the Credit Agreement as herein provided, and to carry
forward all liens and security interests securing same, which are acknowledged
by Borrower and Guarantors to be valid and subsisting.
 
Section 4.3.  Representations and Warranties.  Borrower and Guarantors hereby
represent and warrant to Lender as follows:
 
(a)  The execution, delivery and performance of this Amendment and any and all
other Loan Documents executed and delivered in connection herewith have been
authorized by all requisite corporate action on the part of Borrower and each
Guarantor and do not and will not conflict with or violate any provision of any
applicable laws, rules, regulations or decrees, the organizational documents of
Borrower or any Guarantor, or any agreement, document, judgment, license, order
or permit applicable to or binding upon Borrower or any Guarantor or their
respective assets.  No consent, approval, authorization or order of, and no
notice to or filing with, any court or governmental authority or third person is
required in connection with the execution, delivery or performance of this
Amendment or to consummate the transactions contemplated hereby;
 
(b)  The representations and warranties contained in the Credit Agreement, as
amended hereby, and the other Loan Documents are true and correct in all
material respects on and as of the date hereof as though made on and as of the
date hereof, except to the extent such representations and warranties relate to
an earlier date;
 
(c)  No Event of Default under the Credit Agreement or any Loan Document has
occurred and is continuing;
 
(d)  Borrower and Guarantors are in full compliance with all covenants and
agreements contained in the Credit Agreement, as amended hereby, and the other
Loan Documents to which each is a party;
 
 
THIRD AMENDMENT TO CREDIT AGREEMENT - Page 7
 
 

--------------------------------------------------------------------------------

 
(e)  Neither Borrower nor any Guarantor has amended any of its organizational
documents since the date of the execution of the Credit Agreement; and
 
(f)  As of the date of this Amendment, the unpaid principal amount of the Line
of Credit Note is $0.00, which amount is unconditionally owed by Borrower to
Bank without offset, defense or counterclaim of any kind or nature whatsoever.
 
Section 4.4.  Guarantors’ Consent and Ratification.  Each Guarantor hereby
consents and agrees to the terms of this Amendment, and agrees that the Guaranty
Agreement to which it is a party shall remain in full force and effect and shall
continue to be the legal, valid and binding obligation of such Guarantor,
enforceable against such Guarantor in accordance with its terms.  Furthermore,
each Guarantor hereby agrees and acknowledge that (a) the  Guaranty Agreements
are Loan Document, (b) the Guaranty Agreements are not subject to any claims,
defenses or offsets, (c) nothing contained in this Amendment or any other Loan
Document shall adversely affect any right or remedy of Bank under the Guaranty
Agreements, (d) the execution and delivery of this Amendment shall in no way
reduce, impair or discharge any obligations of any Guarantor pursuant to the
Guaranty Agreements and shall not constitute a waiver by Bank against any
Guarantor, (e) by virtue hereof and by virtue of the Guaranty Agreements, each
Guarantor hereby guarantees to Lender the prompt and full payment and full and
faithful performance by the Borrower of the entirety of the Guaranteed
Indebtedness (as defined in the Guaranty Agreements) including, without
limitation, all amounts owing under the Line of Credit Note and all Letter of
Credit Liabilities, (f) no Guarantor’s consent is required to the effectiveness
of this Amendment, and (g) no consent by any Guarantor is required for the
effectiveness of any future amendment, modification, forbearance or other action
with respect to the Credit Agreement or any present or future Loan Document.
 
ARTICLE V
MISCELLANEOUS
 
Section 5.1.  Survival of Representations and Warranties.  All representations
and warranties made in the Credit Agreement or any other Loan Document,
including without limitation, any Loan Document furnished in connection with
this Amendment, shall survive the execution and delivery of this Amendment and
the other Loan Documents, and no investigation by Bank or any closing shall
affect such representations and warranties or the right of Bank to rely thereon.
 
Section 5.2.  Reference to Credit Agreement.  Each of the Loan Documents,
including the Credit Agreement and any and all other agreements, documents or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Credit Agreement, as amended hereby, are hereby
amended so that any reference in such Loan Documents to the Credit Agreement
shall mean a reference to the Credit Agreement, as amended hereby.
 
Section 5.3.  Expenses of Bank.  As provided in the Credit Agreement, Borrower
agrees to pay on demand all reasonable costs and expenses incurred by Bank in
connection with the preparation, negotiation and execution of this Amendment and
the other Loan Documents executed pursuant hereto and any and all amendments,
modifications, and supplements hereto, including, without limitation, the
reasonable costs and fees of Bank’s legal counsel, and all reasonable costs and
expenses incurred by Lender in connection with the enforcement or preservation
of any rights under the Credit Agreement, as amended hereby, and any other Loan
Document, including, without limitation, the reasonable costs and fees of Bank’s
legal counsel.
 
 
THIRD AMENDMENT TO CREDIT AGREEMENT - Page 8
 
 

--------------------------------------------------------------------------------

 
Section 5.4.  RELEASE. BORROWER AND EACH GUARANTOR HEREBY VOLUNTARILY AND
KNOWINGLY RELEASE AND FOREVER DISCHARGE BANK, ITS DIRECTORS, OFFICERS, AGENTS,
EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS,
CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR
UNKNOWN.  ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH BORROWER AND ANY
GUARANTOR MAY NOW OR HEREAFTER HAVE AGAINST BANK, ITS DIRECTORS, OFFICERS,
AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER
ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY LOAN, INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE LOAN DOCUMENTS, AND NEGOTIATIONS FOR AND EXECUTION OF THE
LOAN DOCUMENTS.
 
Section 5.5.  Severability.  Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
 
Section 5.6.  GOVERNING LAW.  THIS AMENDMENT SHALL BE DEEMED TO HAVE BEEN MADE
AND TO BE PERFORMABLE IN AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS.
 
Section 5.7.  Successors and Assigns.  This Amendment is binding upon and shall
inure to the benefit of the parties hereto and their respective successors,
assigns, heirs, executors, and legal representatives, except that none of the
parties hereto other than Bank may assign or transfer any of its rights or
obligations hereunder without the prior written consent of Bank.
 
Section 5.8.  WAIVER OF TRIAL BY JURY.  THE PARTIES HERETO AGREE THAT NO PARTY
SHALL REQUEST A TRIAL BY JURY IN THE EVENT OF LITIGATION BETWEEN THEM CONCERNING
THE LOAN DOCUMENTS OR ANY CLAIMS OR TRANSACTIONS IN CONNECTION THEREWITH, IN
EITHER A STATE OR FEDERAL COURT, THE RIGHT TO TRIAL BY JURY BEING EXPRESSLY
WAIVED BY BANK, BORROWER AND GUARANTORS.  EACH OF BANK, BORROWER AND GUARANTORS
ACKNOWLEDGES THAT SUCH WAIVER IS MADE WITH FULL KNOWLEDGE AND UNDERSTANDING OF
THE NATURE OF THE RIGHTS AND BENEFITS WAIVED HEREBY, AND WITH THE BENEFIT OF
ADVICE OF COUNSEL OF ITS CHOOSING.
 
Section 5.9.  Counterparts.  This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.
 
Section 5.10.  Descriptive Headings.  The captions in this Amendment are for
convenience only and shall not define or limit the provisions hereof.
 
Section 5.11.  ENTIRE AGREEMENT.  THIS AMENDMENT, THE CREDIT AGREEMENT AND ALL
OTHER LOAN DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION WITH AND PURSUANT TO
THIS AMENDMENT AND THE CREDIT AGREEMENT REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
 
THIRD AMENDMENT TO CREDIT AGREEMENT - Page 9
 
 

--------------------------------------------------------------------------------

 
Section 5.12.  Arbitration.  All disputes, claims, and controversies arising
from this Amendment shall be arbitrated in accordance with Section 7.15 of the
Credit Agreement.
 
[Remainder of Page Intentionally Left Blank]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
THIRD AMENDMENT TO CREDIT AGREEMENT - Page 10
 
 

--------------------------------------------------------------------------------

 
EXECUTED as of the date first written above.
 

 
BORROWER:
           
WILHELMINA INTERNATIONAL, INC.,
   
a Delaware corporation
           
By:
/s/ John Murray
     
John Murray
     
Chief Financial Officer
                   
BANK:
           
AMEGY BANK NATIONAL ASSOCIATION,
a national banking association
         
By:
/s/ Andrew Cullum
    Name:
Andrew Cullum
    Title:
VP
                   
GUARANTORS:
           
WILHELMINA LICENSING LLC,
   
a Delaware limited liability company
           
By:
/s/ John Murray
     
John Murray
     
Vice President and Chief Financial Officer

 
 
THIRD AMENDMENT TO CREDIT AGREEMENT – Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
WILHELMINA FILM & TV PRODUCTIONS LLC,
a Delaware limited liability company
         
By:
/s/ John Murray
     
John Murray
     
Vice President and Chief Financial Officer
                 
WILHELMINA ARTIST MANAGEMENT LLC,
a New York limited liability company
         
By:
/s/ John Murray
     
John Murray
     
Vice President and Chief Financial Officer
                 
WILHELMINA-MIAMI, INC.,
   
a Florida corporation
           
By:
/s/ John Murray
     
John Murray
     
Vice President and Chief Financial Officer
                 
WILHELMINA INTERNATIONAL, LTD.,
   
a New York corporation
           
By:
/s/ John Murray
     
John Murray
     
Vice President and Chief Financial Officer
                 
WILHELMINA WEST, INC.,
   
a California corporation
           
By:
/s/ John Murray
     
John Murray
     
Vice President and Chief Financial Officer
                 
WILHELMINA MODELS, INC.,
   
a New York corporation
           
By:
/s/ John Murray
     
John Murray
     
Vice President and Chief Financial Officer

 
 
THIRD AMENDMENT TO CREDIT AGREEMENT – Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
LW1, INC.,
   
a California corporation
           
By:
/s/ John Murray
     
John Murray
     
Vice President and Chief Financial Officer
                 
WILHELMINA CREATIVE, LLC,
   
a Florida limited liability company
           
By:
/s/ John Murray
     
John Murray
     
Vice President and Chief Financial Officer

 
 
THIRD AMENDMENT TO CREDIT AGREEMENT – Signature Page
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


Borrowing Base Certificate


(see attached)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
THIRD AMENDMENT TO CREDIT AGREEMENT – Exhibit A
 
 

--------------------------------------------------------------------------------

 
BORROWING BASE CERTIFICATE




Date: _______________, 20__ (the “Certificate Date”)
 
Amegy Bank National Association
2501 N. Harwood, Suite 1600
Dallas TX  75201
Attention:  Mr. Drew Cullum
 
To Whom It May Concern:
 
Reference is made to that certain Credit Agreement dated as of April 20, 2011
(as amended by that certain First Amendment to Credit Agreement dated January 1,
2012, that certain Second Amendment to Credit Agreement dated October 24, 2012,
and that certain Third Amendment to Credit Agreement dated July [__], 2014, and
as amended, restated, supplemented or modified from time to time, the “Credit
Agreement”) by and between Wilhelmina International, Inc. (“Borrower”) and Amegy
Bank National Association (“Bank”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement.
 
This Borrowing Base Certificate (this “Certificate”) is prepared, and is based
upon information accurate, as of the Certificate Date, and is provided in
accordance with Section 3.1(b)(iv) or Section 4.3(d) of the Credit Agreement.
 
Borrower hereby certifies, represents and warrants to Bank as follows:
 
1.           all information contained herein is true, correct and complete as
of the Certificate Date; and
 
2.           the calculation of the Borrowing Base as of the Certificate Date is
as follows:
 
A.
Borrowing Base Amount
 
    (i)
Maximum Line Amount
 
$5,000,000.00
  (ii)
Eligible Accounts Receivable Advance Rate
 
80%
  (iii)
Eligible Accounts Receivable (see Schedule 1):
 
$ ____________
  (iv)
Eligible Account Receivable Component – Line A(ii) multiplied by Line A(iii)
 
$ ____________
B.
Outstanding principal amount of advances, loans, or other extensions of credit:
 
$ ____________
C.
Outstanding Letter of Credit Liabilities:
 
$ ____________
D.
TOTAL AVAILABILITY
 
Line A(iv) minus Line B minus Line C
 
$ ____________

_______________________________
 
 
THIRD AMENDMENT TO CREDIT AGREEMENT – Exhibit A
 
 

--------------------------------------------------------------------------------

 
Borrower has signed this Borrowing Base Certificate as of the day and year first
above written.
 

 
WILHELMINA INTERNATIONAL, INC.,
 a Delaware corporation
           
By:
       
John Murray
     
Chief Financial Officer

 
 
 
 
 
 
 
 

 
THIRD AMENDMENT TO CREDIT AGREEMENT – Exhibit A
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
CALCULATION OF ELIGIBLE ACCOUNTS RECEIVABLE
 
1.
Trade accounts payable in the ordinary course of Borrowers' business:
 
 
$ _____________
2.
Minus the sum of the following ineligible accounts (to be determined with
respect to the accounts of each Borrower and then added to determine the
aggregate amount for all Borrowers):
 
       
(i)
such accounts as to which payment is not absolute or is contingent:
$                     
     
(ii)
such accounts which are unpaid more than 90 days past the initial invoice date
therefor:
$                     
     
(iii)
that portion of such accounts for which there exists any right of setoff,
defense or discount (except regular discounts allowed in the ordinary course of
business to promote prompt payment) or for which any defense or counterclaim has
been asserted:
 
$                     
     
(iv)
such accounts which represent an obligation of any state or municipal government
or of the United States government or any political subdivision thereof
 
$                     
     
(v)
such accounts which represent an obligation of an account debtor located in a
foreign country:
$                     
     
(vi)
such accounts which arise from the sale or lease to or performance of services
for, or represents an obligation of, an employee, affiliate, partner, member,
parent or subsidiary of any Borrower.
 
$                     
     
(vii)
that portion of such accounts which represents interim or progress billings or
retention rights on the part of the account debtor:
$                     
     
(viii)
such accounts which represent an obligation of any account debtor when twenty
percent (20%) or more of a Borrower’s accounts from such account debtor are not
eligible pursuant to clause (ii) above:
 
$                     
 

 
 
THIRD AMENDMENT TO CREDIT AGREEMENT – Exhibit A
 
 

--------------------------------------------------------------------------------

 
 
 

   
(ix)
[that portion of such accounts from an account debtor which represents the
amount by which Borrower’s total accounts from said account debtor exceeds
___________ percent (____%) of Borrower’s total accounts:]
 
and
$                     
     
(x)
such accounts deemed ineligible by Bank when Bank, in its sole discretion, deems
the creditworthiness or financial condition of the account debtor, or the
industry in which the account debtor is engaged, to be unsatisfactory:
$                     
       
Subtotal:
 
 
$                               
3.
Total amount of Eligible Accounts Receivable (item 1 minus item 2):
 
$                               





 
 
 
 
 
 
 
 
THIRD AMENDMENT TO CREDIT AGREEMENT – Exhibit A
 
 

--------------------------------------------------------------------------------